         Case 2:20-cv-00800-CCW Document 43 Filed 06/03/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RAFAEL A. MOREL THEN                                 )
                                                     )
                Plaintiff,                           )              2:20-CV-00800-CCW
                                                     )
        v.                                           )
                                                     )
GREAT ARROW BUILDERS, LLC,                           )
                                                     )
                                                     )
                Defendant.                           )
                                                     )

  MEMORANDUM OPINION AND ORDER APPROVING JOINT STIPULATION TO
       CONDITIONAL CERTIFICATION OF THE FLSA COLLECTIVE
       Before the Court is the parties’ Joint Stipulation to Conditional Certification of the FLSA

Collective (“the Stipulation”), ECF No. 40, which seeks to conditionally certify the case as a

collective action pursuant to 29 U.S.C. § 216(b) to include “All current and former Union-

Represented Hourly Craft Workers who worked for Defendant at any time from November 2018

to present.” ECF No. 40 at 1.

       A court can conditionally certify a Fair Labor Standards Act (“FLSA”) collective action if

the plaintiff makes a “modest factual showing” that she is similarly situated with the other

members of the proposed collective action: “[t]his is a lenient standard, requiring the plaintiff to

produce ‘some evidence, “beyond pure speculation,” of a factual nexus between the manner in

which the employer’s alleged policy affected her and the manner in which it affected other

employees.’” Jones v. Alliance Inspection Mgmt., LLC, Civil Action No. 13-1662, 2014 WL

1653112, at *11 (W.D. Pa. Apr. 24, 2014) (quoting Symczyk v. Genesis HealthCare Corp., 656

F.3d 189, 192–93 (3d Cir. 2011), rev’d on other grounds, 133 S.Ct. 1523 (2013) (quoting Smith v.

Sovereign Bancorp, Inc., Civil Action No. 03-2420, 2003 WL 22701017, at *3 (E.D. Pa. 2003))).



                                                 1
         Case 2:20-cv-00800-CCW Document 43 Filed 06/03/21 Page 2 of 3




        In support of their Stipulation to conditionally certify this case as a collective action, the

parties agree that

        there is a factual nexus between the manner in which Defendant’s alleged policy
        affected Plaintiff and Putative Collective Members. These common agreed to facts
        include, for example, Plaintiff and Putative Collective Members were each Union-
        Represented Hourly Craft Workers of different titles, who received the site
        allowance payments pursuant to a collectively bargained agreement that covers
        each of them. Defendant has admitted that payment of the Site Allowance is
        common to all of its Union-Represented Hourly Craft Workers.

ECF No. 40 at 2–3. As such, “the parties agree that the lenient modest factual showing standard

to conditionally certify an FLSA collective for purposes of sending notice is satisfied.” Id at 2.

The parties further agree that notice to potential members of the collective should be delayed until

after the parties have completed their mediation session, which is scheduled for July 27, 2021. Id.

at 3.

        Pursuant to the parties’ Stipulation, the Court is satisfied that that Plaintiff and the members

of the proposed collective action are similarly situated given the “lenient standard” set forth above.

Therefore, the Court ORDERS that this case is conditionally certified as a collective action under

29 U.S.C. § 216(b) and will proceed as such until further order of the Court. The collective action

shall consist of the following:

                All current and former Union-Represented Hourly Craft
                Workers who worked for Defendant at any time from
                November 2018 to present.

        IT IS FURTHER ORDERED that the Court authorizes the Proposed Notice and Consent

Form filed as part of the Stipulation, ECF No. 40-1, to be delivered or otherwise disseminated by

mail in accordance with the schedule set forth below.

        IT IS FURTHER ORDERED that, should the parties be unable to resolve this case through

their mediation session set for July 27, 2021, the parties shall comply with the following schedule:



                                                   2
         Case 2:20-cv-00800-CCW Document 43 Filed 06/03/21 Page 3 of 3




 No later than August 10, 2021     Counsel for Defendants shall provide to Collective Counsel in Excel
                                   (.xlsx) format the following information regarding all Putative
                                   Collective Members: full names; last known mailing addresses with
                                   city, state, and zip code; last known telephone number; and all known
                                   email addresses.
 No later than August 17, 2021     Collective Counsel must send a copy of the Court-approved Notice and
                                   Consent Form, and postage paid return envelope (collectively “Notice
                                   Package”) to every Putative Collective Member by First Class U.S.
                                   Mail.
 No later than October 1, 2021     The Putative Collective Members shall have until October 1, 2021 to
                                   return their signed Consent Forms to Collective Counsel for filing with
                                   the Court (the “Notice Period”).
 No later than October 6, 2021     Collective Counsel shall file with the Court all signed Consents to Join.
 No later than October 8, 2021     Counsel for the parties must meet and confer and file a proposed
                                   discovery plan for the remainder of litigation.


       IT IS FURTHER ORDERED that the Court shall hold a telephonic status conference on

October 14, 2021 at 9:00 a.m. The parties are not required to file confidential position letters in

advance of this conference.



       DATED this 3rd day of June, 2021.



                                               BY THE COURT:


                                               /s/ Christy Criswell Wiegand
                                               CHRISTY CRISWELL WIEGAND
                                               United States District Judge




cc (via ECF email notification):

All Counsel of Record




                                                   3
